Exhibit 24(b)(3.1): Distribution Agreement, dated December 2, 2009, by and between ING Life Insurance and Annuity Company, Variable Annuity Account B and Directed Services LLC DISTRIBUTION AGREEMENT This AGREEMENT is made this 2nd day of December, 2009, by and between ING Life Insurance and Annuity Company, (“ILIAC”) a Connecticut corporation, on its own behalf and on behalf of Variable Annuity Account B (the “Account”) and Directed Services LLC, (“DSL”), a Delaware limited liability company. WHEREAS, the Account is a separate account established and maintained by ILIAC pursuant to the laws of the State of Connecticut for variable annuity contracts issued by ILIAC under which income, gains, and losses, whether or not realized, from assets allocated to such Account, are credited to or charged against such Account without regard to other income, gains or losses of ILIAC; and WHEREAS, DSL is duly registered as a broker-dealer under the Securities Exchange Act of 1934 (“1934
